Digitally signed by
                                                                          Reporter of Decisions

                          Illinois Official Reports                       Reason: I attest to the
                                                                          accuracy and integrity
                                                                          of this document
                                                                          Date: 2020.06.21
                                  Appellate Court                         13:29:30 -05'00'




             Joseph v. Evergreen Motors, Inc., 2019 IL App (1st) 180360



Appellate Court       MICHELLE JOSEPH, Plaintiff-Appellant, v. EVERGREEN
Caption               MOTORS, INC., d/b/a Evergreen Kia, and WEST LAKE
                      FINANCIAL SERVICES, LLC, Defendants (Evergreen Motors, Inc.,
                      d/b/a Evergreen Kia, Defendant-Appellee).



District & No.        First District, Fifth Division
                      No. 1-18-0360



Filed                 September 20, 2019
Rehearing denied      November 19, 2019



Decision Under        Appeal from the Circuit Court of Cook County, No. 16-L-1349; the
Review                Hon. Margaret A. Brennan, Judge, presiding.



Judgment              Appeal dismissed.


Counsel on            Andrew Finko, of Chicago, for appellant.
Appeal
                      Adam M. Berger, of Kelley Kronenberg, of Chicago, for appellee.



Panel                 JUSTICE HALL delivered the judgment of the court, with opinion.
                      Presiding Justice Hoffman and Justice Delort concurred in the
                      judgment and opinion.
                                              OPINION

¶1       On February 9, 2016, plaintiff, Michelle Joseph, filed suit against defendant Evergreen
     Motors, d/b/a Evergreen Kia (Evergreen), and West Lake Financial Services, LLC (West
     Lake), arising from her November 5, 2014, purchase of a used vehicle and a vehicle service
     contract (VSC). On July 14, 2017, Evergreen filed a motion to bar plaintiff’s expert witness,
     which was granted by the circuit court on September 15, 2017. Also, on July 14, 2017,
     Evergreen filed a motion for summary judgment. Plaintiff filed an affidavit in response to
     Evergreen’s motion for summary judgment, and Evergreen moved to strike that affidavit on
     September 29, 2017. On October 16, 2017, the circuit court granted Evergreen’s motion to
     strike plaintiff’s affidavit and granted summary judgment on two counts of plaintiff’s
     complaint. Plaintiff voluntarily dismissed the remaining count.
¶2       On November 15, 2017, plaintiff filed a motion to reconsider the entry of summary
     judgment, the barring of her expert witness and the striking of her affidavit in response to the
     motion for summary judgment. On December 4, 2017, the circuit court struck plaintiff’s
     motion to reconsider for her failure to provide the court with a courtesy copy. On December
     27, 2017, plaintiff filed a notice of motion and attached the same motion to reconsider that it
     had previously filed (both date stamps are shown on the copy in the common law record). On
     January 16, 2018, the circuit court denied plaintiff’s motion to reconsider, and she filed her
     notice of appeal on February 13, 2018.
¶3       Plaintiff appeals from the orders of the circuit court of Cook County barring her expert
     witness (entered Sept. 15, 2017), striking her affidavit in response to Evergreen’s summary
     judgment motion (entered Oct. 16, 2017), and granting Evergreen’s summary judgment motion
     (entered Oct. 16, 2017). On appeal, plaintiff contends that (1) the circuit court erred in barring
     her expert witness, (2) the circuit court misapplied section 2-1005 of the Code of Civil
     Procedure (Code) (735 ILCS 5/2-1005 (West 2016)) when it struck her affidavit in response
     to Evergreen’s summary judgment motion, and (3) she stated facts that met her burden for
     establishing a claim under the Consumer Fraud and Deceptive Business Practices Act (815
     ILCS 505/2 (West 2016)) sufficient to defeat Evergreen’s motion for summary judgment. For
     the reasons that follow, we dismiss the appeal.

¶4                                         BACKGROUND
¶5                                      A. Factual Background
¶6       Briefly stated, this case surrounds plaintiff’s purchase of a used vehicle and VSC from
     Evergreen on November 5, 2014. At the time, plaintiff accepted dealer-arranged financing for
     the balance due on the vehicle and the VSC under a retail installment contract.
¶7       Prior to plaintiff’s purchase, Evergreen executed a Blackhawk Finance Motor Vehicle
     Retail Installment Contract Purchase Agreement on May 12, 2009, by which Blackhawk
     Finance (Blackhawk) agreed to purchase retail installment contracts from Evergreen.
     Additionally, on July 1, 2013, Blackhawk’s president, William Caan, entered into an Alpha
     Warranty Services producer dealer agreement under which Blackhawk became a dealer of
     extended warranty services. That agreement required Blackhawk to remit funds for each
     extended warranty contract within 10 days following the end of the month in which such
     services were sold.


                                                 -2-
¶8         Plaintiff experienced problems with her vehicle’s transmission and sought services under
       the VSC in July or August 2015; she was informed that her VSC was not valid because it had
       not been paid for within the requisite time period. Plaintiff contacted Evergreen’s finance
       manager, Ed Deany, who called Alpha Warranty Services on August 21, 2015. During the call,
       Deany was told that plaintiff’s VSC was cancelled because it had not been paid for, despite
       plaintiff having financed the amount due for the VSC and made payments towards it.

¶9                                         B. Procedural History
¶ 10        Plaintiff filed a four-count complaint on February 9, 2016, against Evergreen and West
       Lake. Counts I, II and III of the complaint alleged breach of contract, violations of the Act and
       conversion against Evergreen, respectively. Count IV of the complaint alleged rescission of
       the retail installment contract against West Lake. Evergreen filed a third-party complaint
       against Blackhawk on May 17, 2016. Plaintiff subsequently entered into a settlement
       agreement with Blackhawk’s successor, West Lake, for $3500 and a release from her loan
       obligation on July 18, 2016, and West Lake was dismissed from the suit (count IV). Counts I,
       II, and III remained pending against Evergreen.
¶ 11        After an arbitration hearing on September 22, 2016, an arbitration award was entered in
       favor of plaintiff, which Evergreen rejected. The case proceeded to the trial call. Evergreen
       subsequently filed an amended third-party complaint on March 17, 2017, adding Caan. 1
¶ 12        On June 12, 2017, the circuit court entered an order that, among other things, granted the
       parties leave to supplement their Rule 213(f) (Ill. S. Ct. R. 213(f) (eff. Jan. 1, 2007)) answers
       by June 16, 2017, and stated that any motions for summary judgment were to be filed by July
       14, 2017.
¶ 13        Plaintiff previously disclosed Donald Szczesniak as a Rule 213(f)(3) expert witness on
       June 29, 2016, and he was deposed on June 9, 2017. See Ill. S. Ct. R. 213(f)(3) (eff. Jan. 1,
       2007). On June 16, 2017, plaintiff disclosed a set of new, previously undisclosed opinions for
       Szczesniak. On July 14, 2017, Evergreen filed a motion to bar the opinions and testimony of
       Szczesniak pursuant to Illinois Rule of Evidence 702 (eff. Jan. 1, 2011) and Illinois Supreme
       Court Rule 213 (eff. Jan. 1, 2007). The circuit court granted Evergreen’s motion on September
       15, 2017.
¶ 14        Evergreen also filed a motion for summary judgment on July 14, 2017, alleging that
       plaintiff was unable to establish a breach of contract, plaintiff was unable to establish the
       elements of her consumer fraud claim as a matter of law, and plaintiff’s conversion claim failed
       as a matter of law.
¶ 15        Plaintiff filed an affidavit in response to Evergreen’s summary judgment motion on
       September 25, 2017, which Evergreen sought to strike on September 29, 2017. The trial court
       granted the motion to strike plaintiff’s affidavit in open court after argument on October 16,
       2017.
¶ 16        Additionally, on the same date, the circuit court entered an order that denied Evergreen’s
       motion for summary judgment as to count I (breach of contract) and granted Evergreen’s


          1
            Caan subsequently filed a motion for summary judgment on September 14, 2017. On September
       29, 2017, Evergreen and Caan stipulated to the dismissal of the third-party complaint against Caan
       without prejudice and without costs.

                                                   -3-
       motion for summary judgment as to count II (consumer fraud) and count III (conversion). The
       court also granted plaintiff’s motion for voluntary dismissal of count I.
¶ 17      On November 15, 2017, plaintiff filed a motion to reconsider the entry of summary
       judgment on the two counts, as well as the orders entered by the court barring her expert
       witness and striking her affidavit in response to Evergreen’s motion for summary judgment. A
       copy of the motion to reconsider is not contained in the common law record. On December 4,
       2017, the circuit court struck plaintiff’s motion to reconsider for failure to provide the court
       with courtesy copies. On December 27, 2017, plaintiff filed a new notice of motion for her
       motion to reconsider, which was denied on January 16, 2018. Plaintiff filed her notice of appeal
       on February 13, 2018.

¶ 18                                               ANALYSIS
¶ 19        Before we address the merits of plaintiff’s appeal, we must first determine whether we have
       jurisdiction. Dus v. Provena St. Mary’s Hospital, 2012 IL App (3d) 091064, ¶ 9. The timely
       filing of a notice of appeal is both mandatory and jurisdictional. Dus, 2012 IL App (3d) 091064,
       ¶ 10. Accordingly, our supreme court requires strict compliance with its rules governing the
       time limits for filing a notice of appeal, and neither a circuit court nor an appellate court has
       the authority to excuse compliance with the filing requirements mandated by those rules. Dus,
       2012 IL App (3d) 091064, ¶ 10.
¶ 20        Illinois Supreme Court Rule 303(a)(1) (eff. July 1, 2017) mandates that a notice of appeal
       must be filed within 30 days of a final order, unless a “timely posttrial motion directed against
       the judgment is filed.” The notice of appeal is then due within 30 days after the entry of the
       order disposing of the last pending postjudgment motion directed against that judgment or
       order. Ill. S. Ct. R. 303(a)(1) (eff. July 1, 2017).
¶ 21        In this case, the circuit court granted defendant’s motion for summary judgment on October
       16, 2017, as to two counts of plaintiff’s complaint. Plaintiff voluntarily dismissed the
       remaining third count on the same date. Plaintiff’s first postjudgment motion, her motion to
       reconsider filed on November 15, 2017, was filed within 30 days of the entry of summary
       judgment and was therefore timely filed. See Ill. S. Ct. R. 303(a)(1) (eff. July 1, 2017).
       However, that motion was stricken by the circuit court on December 4, 2017.
¶ 22        On December 27, 2017, plaintiff filed a new notice of motion for her motion to reconsider,
       which was scheduled for hearing on January 16, 2018. The circuit court denied plaintiff’s
       motion to reconsider, and plaintiff filed her notice of appeal on February 13, 2018.
¶ 23        We must therefore determine the effect of the order striking plaintiff’s motion to reconsider
       and the subsequent refiling of a notice of motion for the same motion. The circumstances posed
       in this case are analogous to those that this court addressed in Yazzin v. Meadox Surgimed,
       Inc., 224 Ill. App. 3d 288, 290 (1991).
¶ 24        In Yazzin, the plaintiff filed a posttrial motion, but counsel failed to appear at the hearing,
       and the circuit court struck the motion. Yazzin, 224 Ill. App. 3d at 289. The plaintiff never filed
       a second posttrial motion but merely refiled a notice of motion rescheduling the hearing.
       Yazzin, 224 Ill. App. 3d at 290. A hearing was held, and the circuit court denied the first
       posttrial motion. Yazzin, 224 Ill. App. 3d at 289. Within 30 days of the denial of the posttrial
       motion, the plaintiff then filed a notice of appeal. Yazzin, 224 Ill. App. 3d at 289. This court
       held that since the plaintiff’s first posttrial motion was stricken and no motion to vacate the


                                                    -4-
       striking of the motion was filed, the posttrial motion was no longer pending and the trial court
       improperly ruled on it. Yazzin, 224 Ill. App. 3d at 291. The mere refiling of a notice of motion
       had no effect and did not toll the time for filing a notice of appeal. Yazzin, 224 Ill. App. 3d at
       291. Accordingly, we lacked jurisdiction to hear the appeal as it was untimely filed. Yazzin,
       224 Ill. App. 3d at 291.
¶ 25        Similarly, here, the postjudgment motion to reconsider was filed on November 15, 2017,
       within 30 days of the entry of summary judgment on October 16, 2017. That motion was
       stricken on December 4, 2017. The common law record indicates that on December 27, 2017,
       plaintiff filed a new notice of motion but refiled the same copy of the motion to reconsider that
       she had electronically filed on November 15, 2017, both date stamps appearing on the copy.
       Like the plaintiff in Yazzin, plaintiff here merely refiled a notice of motion for the same motion
       to reconsider that was previously filed and stricken. However, that motion was no longer
       pending and could not be refiled. Yazzin, 224 Ill. App. 3d at 291. The order striking the motion
       was not vacated, thus plaintiff’s refiling of a notice of motion had no effect because there was
       no motion pending. Yazzin, 224 Ill. App. 3d at 291.
¶ 26        This case is distinguishable from the circumstances presented in Workman v. St. Therese
       Medical Center, 266 Ill. App. 3d 286, 291 (1994), where the circuit court’s order striking the
       plaintiff’s motion to reconsider was vacated, thus the motion to reconsider was reinstated as a
       pending motion.
¶ 27        Nor are the circumstances presented here similar to those in Yang v. Chen, 283 Ill. App. 3d
       80, 82 (1996), where the plaintiff filed a motion to reconsider on June 18, 1993, within 30 days
       of the entry of a May 21, 1993, dismissal order. On June 25, 1993, the circuit court struck the
       motion to reconsider as technically improper and granted plaintiff a 21-day extension to file a
       new motion to reconsider as well as an amended complaint, which he filed on July 16, 1993.
       Yang, 283 Ill. App. 3d at 82. This court found that it had jurisdiction to hear the appeal because
       both the original and amended motions to reconsider were valid and timely filed and thus tolled
       the period for filing a notice of appeal because the June 18, 1993, motion to reconsider was
       filed within the required 30 days of entry of the May 21, 1993, order and remained pending
       until the hearing date on June 25, 1993. Yang, 283 Ill. App. 3d at 83-84. We further noted that
       the rule required that postjudgment motions must be filed within 30 days of the final judgment,
       not heard within 30 days. Yang, 283 Ill. App. 3d at 84. Because the initial motion filed on June
       18, 1993, was timely, the circuit court retained jurisdiction until the hearing date of June 25,
       1993, and the trial court was empowered to grant the 21-day extension pursuant to section 2-
       1203 of the Code of Civil Procedure (735 ILCS 5/2-1203 (West 1994)). Yang, 283 Ill. App. 3d
       at 84. We concluded that since the circuit court had jurisdiction and correctly granted the
       extension of time, the amended motion to reconsider was timely filed. Yang, 283 Ill. App. 3d
       at 84.
¶ 28        Here, plaintiff’s notice of motion and motion for reconsideration filed on December 27,
       2017, did not toll the time for filing the notice of appeal. As we noted previously, the circuit
       court’s December 4, 2017, order striking plaintiff’s initial motion to reconsider was not
       vacated, thus, plaintiff’s notice of appeal was due within 30 days of December 4, 2017.
       Plaintiff’s notice of appeal was not filed until February 13, 2018, and was therefore untimely.
¶ 29        Even if we were to consider plaintiff’s December 27, 2017, notice of motion and motion
       as a second motion to reconsider, we would still find that the time for filing the notice of appeal
       was not tolled, pursuant to our supreme court’s holding in Sears v. Sears, 85 Ill. 2d 253 (1981).

                                                    -5-
       In that case, the supreme court held that if a second postjudgment motion is filed more than 30
       days after judgment but within 30 days of the denial of the first motion and the second
       postjudgment motion only repeats what was raised in the first, then the time for appeal is not
       extended. Sears, 85 Ill. 2d at 258.
¶ 30       Accordingly, plaintiff’s notice of appeal was untimely filed, and we lack jurisdiction to
       hear the appeal.

¶ 31                                      CONCLUSION
¶ 32      For the foregoing reason, we dismiss the appeal for lack of jurisdiction.

¶ 33      Appeal dismissed.




                                                  -6-